      Case 4:20-cv-02864 Document 14 Filed on 11/17/20 in TXSD Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

TK TRAILER PARTS, LLC,                          §
Plaintiff,                                      §
                                                §
V.                                              §        CIVIL ACTION NO. 4:20-cv-2864
                                                §
BILL R. LONG & AARON JOHNSON D/B/A              §
JOHNSON TRAILER PARTS,                          §
Defendants.                                     §

                       ORDER ADOPTING MAGISTRATE JUDGE’S
                       MEMORANDUM AND RECOMMENDATION

       Having reviewed the Magistrate Judge’s Memorandum, and Recommendation dated
November 2, 2020 (Dkt. 13) and no objections having been filed thereto, the Court is of the opinion
that said Memorandum and Recommendation should be adopted by this Court.
       It is therefore ORDERED that the Magistrate Judge’s Memorandum and Recommendation
is hereby ADOPTED by this Court.
       SIGNED at Houston, Texas this 17th day of November, 2020.


                                            ___________________________________________
                                                               SIM LAKE
                                             SENIOR UNITED STATES DISTRICT JUDGE
